Case 3:21-cv-01737-S-BT Document 3 Filed 07/27/21 Pageiofé PagelD5
UNITED STATES DISTRICT COURT, ..

{LEKK-US DHS :
FOR THE NORTHERN DISTRICT OF TERSBESCEST be
2021 JUL 27 AMII: 19

_ DEPUTY clerks Wl
Sauntor bradled

Plaintiff

Aiijstn Date

3-21CV173y97- 8

Civil Action No.

 

 

COMPLAINT
Dredartiy dicts toninodsinn, Intor med joo L hak PTSD on
"80 S cturdag they OK aby MY respons; ilies as ‘if
NO TL Was impaired, IZ thon wg inated
be Vy, Impaired, was terminated on Monday
7 Ad aba p80, did ob and Hg Caled Ini
Twnnger into restinding the ollie afe a ectalabiyy nd

 

 

 

 

* Attach additional pages as needed.

Date Ta “202 (

   

 

 

 

 

 

Signature
Print Name |
Address Ad hare DOU Nh.

ow. site tin Fat, TK 5077
Telephone AVE Ge Tb Y- 1 q5

 
\ Case 3:21-cv-01737-S-BT Document 3 Filed 07/27/21 Page2of6 PagelD 6
EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Jennifer Bradley From: Dallas District Office
1648 Tumble Creek Dr. 207 S. Houston St.
Desoto, TX 75115 3rd Floor

Dalias, TX 76202

 

 

Doo... .. onpenatt af parson(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Dennis G. Guzman,
4650-2017-00248 investigator (972) 918-3594

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO AOOOO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

 

On behaif of the Commission
Se / AL . May 5, 2021
Enclosures(s) Belinda F. McCallister, . (Date Issued)
District Director
ce: Paul E. Hash, Attorney
JACKSON LEWIS PC
500 N Akard Street
Sulte 2600

Dallas, TX 75201
(MILESTONE DENTAL)

 
Case 3:21-cv-01737-S-BT Document 3 Filed 07/27/21 Page3of6 PagelD 7

Enclosure with EEOC
Form 164 (11/2020)

INFORMATION RELATED TO FILING SuiT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court F ,
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),

PRIVATE Surr RichTs ~ _ the Genetic Information Nondiscrimination Act (GINA), orthe Age —__

Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file sult may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- AIll Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

 
‘ Case 3:21-cv-01737-S-BT Document 3 Filed 07/27/21 Page4of6 PagelD8&

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that_he or she consult the amended regulations and
appendix, —__ and __other_—_ ADA related ~_s publications, "_—"_ available _"_—_at
http:/Avww.eeoc.gov/laws/types/disability_regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

> In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,

learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §

1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not

considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

VV

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of enployment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.
A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as

explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.

 
Case 3:21-cv-01737-S-BT Document 3 Filed 07/27/21 Page5of6 PagelD9

JS 44 (Rev. 10/20) - TXND (10/20)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.
I. (a) PLAINTIFFS

(SEE INSTRUCTIONS ON NEXT PAGE

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF

(c) Attorneys (Firm Name, Address, and Telephone Number)

OF THIS FORM)
DEFENDANTS

County of Residence of First Listed Defendant

(CN U.S. PLAINTIFF CASES Lh ;

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attormeys (If Known)

 

 

Il. BASIS OF JURISDICTION (Piace an “x” in One Bax Only) 11, CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
U.S. Government (J3 Federal Question DEF PIF DE
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 (2) 1 Incorporated or Principal Place == [] 4 te
of Business In This State
(2 US. Government (14 Diversity Citizen of Another State (12 [) 2 Incorporated and Principal Place []s []s
Defendant (Indicate Citizenship of Parties in Item IL) of Business In Another State
Citizen or Subject of a LJ3 (1) 3 Foreign Nation O« 6
Foreign Country

 

 

IV. NATURE OF SUIT

 
  
 

  
 

Place an “X" in One Box Oni

PERSONAL INJURY

oe

110 Insurance PERSO)

 
 
 

  

  

 
 
   
 
    
 

 

  
    
    

   
   
   

Click here for: Ng

  

422 Appeal 28 USC 158 |_| 375 False Claims Act

     
     
      

 
     
 
  
   
   

 
 
   
 
  
  
 

  
 

 
 
 
   

 

     
 
  

   
    

  
 

   

  

    

   

  
  
 
  

   

    
    
 
       
 

 
 
  

 

 

 

L INJURY
120 Marine 310 Airplane [1 365 Personal injury - of Property 21 USC 881 423 Withdrawal |_| 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability |_]690 Other 28 USC 157 372Xa))
140 Nogotiable Instrument Liability oO 367 Health Care/ |_| 400 State Reapportionment
150 Recovery of Overpayment Hi 320 Assault, Libel & Pharmaceutical 5 |_| 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act a 330 Federal Employers’ Product Liability 830 Patent | _] 450 Commerce
152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent - Abbreviated [| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
[1153 Recovery of Overpayment Liability PERSONAL PROPERTY § tk 880 Defend Trade Secrets [_] 480 Consumer Credit
of Veteran’s Benefits H 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act |_} 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal ] 720 Labor/Management Protection Act
195 Contract Product Liability tJ 360 Other Personal Property Damage Relations 861 HIA (1395 ff) |_| 490 Cable/Sat TV
196 Franchise Injury [1] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) |__| 850 Securities/Commodities/
] 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
790 Other Labor Litigation 865 RSI (405(g)) |_| 891 Agricultural Acts
440 Other Civil Rights Habeas Corpus: 791 Employee Retirement | | 893 Environmental Matters
463 Alien Detainee Income Security Act |_| 895 Freedom of Information
230 Rent Lease & Ejectment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land . Sentence or Defendant) |] 896 Arbitration
245 Tort Product Liability 530 General |_| 871 IRS—Third Party 899 Administrative Procedure
290 All Other Real Property as Amer. w/Disabilities -[ | 535 Death Penalty ; 26 USC 7609 Act/Review or Appeal of
Emp! Other: 462 Naturalization Application Agency Decision
540 Mandamus & Other 465 Other Immigration |_| 950 Constitutionality of
550 Civil Rights Actions State Statutes
555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
Vv. GIN (Place an “X” in One Box Only)
Original C2 Removed from 3 Remanded from oO 4 Reinstated or | 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Givil Statute under which you arg filing f Fite jurisdictional statutes unlexs diversity):

VI. CAUSE OF ACTION

‘Brief descri tien of cause:

 

 

 

  
 
 

    

 

VII. REQUESTED IN

 

CHECK IF THIS IS A CLASS ACTION

 

CHECK YES only if demanded in oe
lo

PO oan

 

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: — [Flyes ht
VIN. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
"DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 

—

  
 

Case 3:21-cv-01737-S-BT Document 3 Filed 07/27/21 Page 6of6 PagelD 10

JS 44 Reverse (Rev. 10/20) - TXND (10/20)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I(a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

(b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.) ;

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

IL Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box I or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Ill. Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

IV. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: j iptions.

V. Origin. Place an "X" in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.
Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.
Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7, Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

VI. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
Statutes unless diversity, Example: U.S, Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VII. Related Cases, This section of the JS 44 is used to reference related cases, if any. If a related case exists, whether pending or closed, insert the
docket numbers and the corresponding judge names for such cases. A case is related to this filing if the case: 1) involves some or all of the same
parties and is based on the same or similar claim; 2) involves the same property, transaction, or event; 3) involves substantially similar issues of
law and fact; and/or 4) involves the same estate in a bankruptcy appeal. .

Date and Attorney Signature. Date and sign the civil cover sheet.

 
